DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This office action is in response to U.S. Patent Application No.: 17/540,290 filed on 12/2/2021 with effective filing date 10/4/2011. Claims 1-19 are pending.
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Applicant is advised that should claims 1-19 be found allowable, claim 1-19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

US 11,223,839
Current Application
1. A video decoding method, comprising: decoding integrated code block information for a coding unit; decoding a split information based on the integrated code block information and size information for a transform block; and decoding code block information for the transform block in a case that the transform block is not additionally split based on the split information, wherein the code block information is decoded based on the integrated code block information, and wherein the code block information for the transform block comprises a luminance code block information for a luminance signal of the transform block.
1. A video decoding method, comprising: decoding integrated code block information; decoding a split information based on the integrated code block information and size information for a transform block; and decoding code block information for the transform block in a case that the transform block is not additionally split based on the split information, wherein: the code block information is decoded based on the integrated code block information, and the code block information for the transform block comprises a luminance code block information for a luminance signal of the transform block.
7. A video encoding method, comprising: encoding integrated code block information for a coding unit; encoding a split information based on the integrated code block information and size information for a transform block; and encoding code block information for the transform block in a case that the transform block is not additionally split based on the split information, wherein the code block information is encoded based on the integrated code block information, and wherein the code block information for the transform block comprises a luminance code block information for a luminance signal of the transform block.
7. A video encoding method, comprising: encoding integrated code block information; encoding a split information based on the integrated code block information and size information for a transform block; and encoding code block information for the transform block in a case that the transform block is not additionally split based on the split information, wherein: the code block information is encoded based on the integrated code block information, and the code block information for the transform block comprises a luminance code block information for a luminance signal of the transform block.
14. A non-transitory computer readable medium storing a bitstream, the bitstream comprising: integrated code block information for a coding unit, wherein the bitstream includes a split information in a case that a value of the integrated code block information is equal to a predetermined value and a size of a transform block corresponds to a predetermined range, code block information for the transform block is present in the bitstream in a case that the transform block is not additionally split based on the split information, whether to the transform block is additionally split is determined based on a value of a split information, wherein the code block information is decoded based on the integrated code block information, and wherein the code block information for the transform block comprises a luminance code block information for a luminance signal of the transform block.
14. A non-transitory computer readable medium storing a bitstream, the bitstream comprising: integrated code block information, wherein the bitstream includes a split information in a case that a value of the integrated code block information is equal to a predetermined value and a size of a transform block corresponds to a predetermined range, code block information for the transform block is present in the bitstream in a case that the transform block is not additionally split based on the split information, whether to the transform block is additionally split is determined based on a value of a split information, the code block information is decoded based on the integrated code block information, and the code block information for the transform block comprises a luminance code block information for a luminance signal of the transform block.

Allowable Subject Matter
The prior art of record in particular, Jung et al. US 2011/0038412 A1 in view of Sasai et al. US 2013/0156099 A1 does not disclose, with respect to claim 1, wherein the code block information is decoded based on the integrated code block information, and wherein the code block information for the transform block comprises a luminance code block information for a luminance signal of the transform block as claimed.  
Rather, Jung et al. discloses the method involves receiving and parsing a bit stream of an encoded video. An encoded image data and encoding information are extracted according to each maximum coding unit. The image data is decoded (2630) according to each maximum coding unit in consideration of raster scanning order for the maximum coding unit and a zigzag scanning order for a deeper coding unit. The neighborhood information is checked and information is referred to decode predetermined coding unit effectively. The neighborhood information is provided with information about data unit located on left lower side of current data unit.
Similarly, Sasai et al. discloses the method involves layering processing unit among several processing units so as to be separated into smaller processing units. The layer depth information stored in the header is analyzed, so as to specify the layer. The layer is specified for storing parameter necessary for decoding in the processing unit. The parameter stored in the processing unit is utilized in the specified layer to decode the processing unit. 
The same reasoning applies to claim 7 & 14 mutatis mutandis.  
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485